Name: Commission Regulation (EEC) No 3537/84 of 17 December 1984 authorizing the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1984/85 wine year
 Type: Regulation
 Subject Matter: distributive trades;  beverages and sugar
 Date Published: nan

 No L .530/ 14 Official Journal of the European Communities 18 . 12 . 84 COMMISSION REGULATION (EEC) No 3537/84 of 17 December 1984 authorizing the conclusion of long-term private storage contracts for table wine , grape must, concentrated grape must and rectified concentrated grape must in respect of the 1984/85 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas it is necessary , for the purposes of implemen ­ ting Article 12a of Regulation (EEC) No 337/79, to know the maximum quantity of table wine subject to storage contract which may be distilled as provided for in the said Article ; whereas producers should therefore be required to provide intervention agencies with the necessary information , which they shall then pass on to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 208 /84 (2), and in particular Articles 7(5) and 65 thereof, HAS ADOPTED THIS REGULATION :Whereas the forward estimate drawn up for the 1984/85 wine year indicates that the amounts of table wine available at the beginning of the wine year exceeds by more than four months' supply those normally used up over the year ; whereas the condi ­ tions for authorization of long-term storage contracts specified in Article 7 (4) of Regulation (EEC) No 337/79 are theefore met ; Article 1 During the period 16 December 1984 to 15 February 1985 private long-term storage contracts may be concluded in accordance with the provisions of Regu ­ lation (EEC) No 1059/83 for  all types of table wine and for table wines in close economic relationship to them, provided that the conditions of Article 6 of that Regulation are met, and for  grape must, concentrated grape must and rectified concentrated grape must . Whereas the forward estimate indicates the existence of surpluses for all types of table wine and for table wines which stand in close economic relationship to those types of table wine ; whereas it should therefore be made possible for long-term contracts to be concluded for those types of table wine ; whereas it is necessary for the same reasons to open this possibility for grape must, concentrated grape must and rectified concentrated grape must ; Article 2 The minimum quality conditions which must be met for the two categories of wine referred to in Article 6(2) of Regulation (EEC) No 1059/83 are set out in the Annexes hereto . Whereas the first subparagraph of Article 6 (2) of Commission Regulation (EEC) No 1059/83 of 29 April 1983 on storage contracts for table wine, grape must, concentrated grape must and rectified concen ­ trated grape must ('), as last amended by Regulation (EEC) No 1997/84 (4), specifies that table wines eligible for long-term storage contracts shall be classified into two categories on the basis of their characteristics with regard to quality ; whereas minimum quality characte ­ ristics commensurate with those of the 1984 harvest should be fixed for each type ; Article 3 1 . Producers who, within the limits specified in the first indent of the first subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 1059/83, wish to conclude a long-term storage contract for a table wine shall , when submitting the application for conclusion of a contract, advise the intervention agency of the total quantity of table wine they have produced during the current marketing year. (') OJ No L 54, 5 . 3 . 1979 , p. 1 . ( 2) OJ No L 115 , 1 . 5 . 1984, p. 77 . (') OJ No L 116 , 30 . 4 . 1983 , p. 77 . (4 ) OJ No L 186 , 13 . 7 . 1984, p. 28 . 18 . 12. 84 Official Journal of the European Communities No L 330 / 15 Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. For this purpose the producer shall submit a copy of the production declaration or declarations drawn up pursuant to Article 2 of Commission Regulation (EEC) No 2102/ 84 (  ), 2 . The Member States shall communicate to the Commission , not later than 10 May 1985, the maximum quantity of table wine subject to long-term storage contract which may be distilled as provided for in Article 12a (2) of Regulation (EEC) No 337/79 . It shall apply from 16 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 194, 24. 7 . 1984, p. 1 . No L 330/ 16 Official Journal of the European Communities 18 . 12 . 84 ANNEX I MINIMUM QUALITY CONDITIONS FOR SECOND CATEGORY TABLE WINES I. White wines (a) minimum actual alcoholic strength : 10 % vol ; (b) minimum total acidity (expressed as tartaric acid) : 4,5 grams per litre ; (c) maximum volatile acidity : 9 milliequivalents per litre ; (d ) maximum sulphur dioxide content : 155 milligrams per litre ; (e) maximum residual sugar content : 2,5 grams per litre ; (0 resistance with exposure to air : good for 24 hours ; (g) absence of abnormal taste . II . Red wines (a) minimum actual alcoholic strength : 10 % vol ; (b) minimum total acidity (expressed as tartaric acid) :  for wine of an actual alcoholic strength below 1 1 % vol : 5 grams per litre ;  for wine of an actual alcoholic strength of 1 1 % vol or more : 4,5 grams per litre ; (c ) maximum volatile acidity :  for wine of an actual alcoholic strength below 1 2,5 % vol : 12 milliequivalents per litre  for wine of an actual alcoholic strength of 12,5 % vol or more : 14 milliequivalents per lire ; (d) maximum sulphur dioxide content : 120 milligrams per litre ; (e) maximum residual sugar content : 2,5 grams per litre ; (0 resistance with exposure to air : good for 24 hours ; (g) absence of abnormal taste ; (h ) absence of hybrids . Rose wines must comply with the conditions laid down above for red wines except as regards their content of sulphur dioxide , for which the same time limits as those fixed for white wines shall apply . Conditions (a ), (d ) and (e) shall not apply to wines of types R III , A II and A III . 18 . 12 . 84 Official Journal of the European Communities No L 330/ 17 ANNEX II MINIMUM QUALITY. CHARACTERISTICS FOR SUPERIOR CATEGORY TABLE WINES I. White wines (a) minimum actual alcoholic strength : 1 1 % vol ; (b) minimum total acidity (expressed as tartaric acid ) : 4,5 grams per litre ; (c ) maximum volatile acidity : 8 milliequivalents per litre ; (d) maximum sulphur dioxide content : 135 milligrams per litre ; (e) maximum residual sugar content : 2 grams per litre ; (0 resistance with exposure to air : good for 24 hours ; &lt;g) absence of abnormal taste . II . Red wines (a) minimum actual alcoholic strength : 1 1 % vol ; (b) minimum total acidity (expressed as tartaric acid) : 4,5 grams per litre ; (c) maximum volatile acidity : 1 1 milliequivalents per litre (d) maximum sulphur dioxide content : 95 milligrams per litre ; (e ) maximum residual sugar content : 2 grams per litre ; (0 resistance with exposure to air : good for 24 hours ; (g) absence of abnormal taste ; ( h ) absence of hybrids . Rose wines must comply with the conditions laid down above for red wines except as regards their content of sulphur dioxide , for which the same time limits as. those fixed for white wines shall apply . Conditions (a ), (d) and (e ) shall not apply to wines of types R III , A II and A III .